Citation Nr: 1549853	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  06-26 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an effective date earlier than April 10, 1989, for the grant of a higher 10 percent rating for a right wrist fracture, now listed as a right un-united ulna.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from January 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied entitlement to an effective date earlier than April 10, 1989, for the assignment of a 10 percent rating for a right wrist fracture.  The matter has since been transferred to the RO in Louisville, Kentucky.

This matter was previously remanded by the Board in October 2010 for additional development, and now returns to the Board for further review.  Notably, the Board also remanded several other issues that had been appealed by the Veteran.  However, in correspondence dated May 2011, he indicated his intent to withdraw all issues from further appellate consideration, except for the effective date claim noted above.


FINDING OF FACT

1.  In correspondence dated January 1999, the Veteran withdrew a prior appeal for an effective date earlier than April 10, 1989, for the grant of a higher 10 percent rating for a right wrist fracture.

2.  The Veteran re-filed a claim for an earlier effective date for this higher 10 percent rating for a right wrist fracture in July 2003.


CONCLUSION OF LAW

The Veteran's claim for an earlier effective date for the assignment of a 10 percent rating for a right wrist fracture is legally insufficient and the appeal is dismissed.  38 U.S.C.A. § 5110 (West 2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases. If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  For example, it has been held not to apply to claims that turned on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-232 (2000).

The Board notes that the issues in this case turn on statutory interpretation.  See Smith, 14 Vet. App. at 231-232.  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  As such, no further action is required pursuant to the VCAA.

II.  Earlier Effective Date

Historically, the Veteran was granted service connection for a right wrist fracture in an April 1972 rating decision.  He was assigned a 0 percent rating effective from November 3, 1971, the day after his discharge from service.  

On April 10, 1989, he filed for an increased rating for this right wrist disability.  That claim was partially granted in a February 1994 rating decision, which assigned a 10 percent rating for the right wrist fracture effective from April 10, 1989, the day the Veteran filed his claim for the increased rating.  In response, the Veteran filed a notice of disagreement (NOD) in August 1994 contesting the assigned effective date.  The RO promulgated another rating decision in November 1994 denying the Veteran's claim for an earlier effective date.  He filed another NOD in January 1995.  In response, the RO promulgated a statement of the case (SOC) in August 1995.  The Veteran then perfected his appeal of this issue to the Board via a November 1995 VA Form 9 substantive appeal.  However, prior to any adjudication of this issue by the Board, the Veteran submitted correspondence in January 1999 cancelling his appeal.  As a result, the February 1994 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d) , 20.204, 20.302, 20.1103 (2015).

According to Rudd v. Nicholson, 20 Vet. App. 296 (2006), if a claimant wishes to obtain an effective date earlier than that assigned in an RO decision, the claimant must file a timely appeal as to that decision.  Otherwise, the decision becomes final and the only basis for challenging the effective date is a motion to revise the decision based on clear and unmistakable error (CUE).  There can be no freestanding claim for an earlier effective date and that it would be error to entertain such a claim.  

In this case, because the Veteran withdrew his prior appeal regarding the effective date assigned for the increased 10 percent rating for his right wrist, the February 1994 rating decision which determined that effective date is final, and his current claim for an earlier effective date cannot proceed.

As noted in Rudd, an effective date assigned in an RO decision can still be revised on the basis of CUE.  Indeed, the Veteran filed such a CUE claim in July 2000, alleging error in the disability rating assigned in the April 1972 rating decision which granted service connection for his right wrist.  This CUE claim was rejected by the RO in December 2000, and the Veteran did not perfect an appeal of that rating decision.  Notably, in a September 2010 brief filed as part of the current appeal, the Veteran's then-representative specifically stated that the Veteran was not alleging CUE.

Finally, the Board notes that the Veteran is seeking an effective date of November 1971 for the 10 percent rating for his right wrist.  See February 1999 Correspondence; April 1999 Correspondence; July 2003 Correspondence.  Even if the Veteran's effective date claim was not precluded as a matter of law, the applicable statutes and regulations preclude VA from assigning such an effective date.  

In the case of a claim for increase in the rating for a service-connected disability, the laws and regulations are as follows:  (i) If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable";  (ii) if the increase occurred more than one year prior to the claim, the increase is effective the date of the claim; and (iii) if the increase occurred after the date of the claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2) ; 38 C.F.R. § 3.400(o)(1)(2).  See also Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998).

The above provisions only allow an effective date up to one year earlier than the Veteran's claim for an increase, which in this case was filed on April 10, 1989.  As noted above, aside from a finding of CUE, there is no basis upon which VA may assign a November 1971 effective date for the increased 10 percent rating for the Veteran's right wrist fracture.


ORDER

The appeal for an effective date earlier than April 10, 1989, for the grant of a higher 10 percent rating for a right wrist fracture is dismissed.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


